  Case 19-50680           Doc 53       Filed 12/05/19     Entered 12/05/19 13:00:08                     Page 1 of 3



                                    UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF CONNECTICUT
                                          BRIDGEPORT DIVISION                                 . 1
                                                                                                   )




RE:                                                                                   ..   (.1         ::-::-,
                                                                                                       r,··1
Daniel T. Guilfoile                                               Chapter 13          ... , ~.:J       c-,
                                                                                      -/~ .t::.
                                                                                                        I        ~·"'1-;t;,,~
Debtor                                                            Case No. 19-50680i{J                 u,        ~


DANIEL T. GUILFOILE
                                                                                                       D         §11
MOVANT
                                                                                                                 0

ROBERTA NAPOLITANO, TRUSTEE                                        December 5, 2019



                                REQUEST FOR EXTENSION OF HEARING DATE


Daniel T. Guilfoile (the "Movant") and the undersigned, hereby requests the hearing set for December
12, 2019 at noon be extended until January 2, 2020. During the pending holiday season, I am unable to
take the required time off from work to attend the hearing and I am not in a financial position to
jeopardize my employment or wages.         The undersigned hereby certifies that on December 5, 2019, in
accordance with applicable law, I served the following documents upon the entities attached below
(constituting all entities entitled to notice).


          (1) A copy of the request



Dated: December 5, 2019
                                                                      Daniel   t   1lfoile
                                                                      60 Rowland Road
                                                                      Fairfield, CT. 06824



Roberta Napolitano
Trustee
10 Columbus Blvd.
6th Floor
Hartford, CT. 06106


U.S. Trustee
Office of the U.S. Trustee
Giaimo Federal Building
150 Court Street, Room 302
New Haven, CT. 06510
(U.S. Trustee)
              Case 19-50680              Doc 53         Filed 12/05/19          Entered 12/05/19 13:00:08      Page 2 of 3
12/4/2019                                                                 CTB Live Database Area

                                                     19-50680 Daniel Thomas Guilfoile
                             Case type: bk Chapter: 13 Asset: Yes Vol: v Chief: Julie A. Manning
                                    Date filed: 05/17/2019 Date oflast filing: 11/26/2019
                                                Debtor dismissed: 06/05/2019



                                                                   Creditors

                                Aquarion Water
                                Attn: President/Manager                                            (9052155)
                                Box 36664                                                          (er)
                                Portland, ME 04104
                                Capital One Auto Finance
                                Attn: President/Manager                                            (9052154)
                                7933 Preston Road                                                  (er)
                                Plano, TX 75024
                                Capital One Auto Finance, a division of Capital On
                                AIS Portfolio Services, LP
                                                                                                   (9054493)
                                Attn: Rejoy Nalkara
                                                                                                   (er)
                                4515 N Santa Fe Ave. Dept. APS
                                Oklahoma City, OK 73118
                                Capital One Auto Finance, a division of Capital On
                                                                                                   (9055046)
                                P.O. Box 4360
                                                                                                   (er)
                                Houston, TX 77210
                                Ferris Development Group, LLC
                                c-o Brian R. Charville                                             (9125865)
                                325 Donald Lynch Blvd., Ste. 200                                   (er)
                                Marlborough, MA 01752
                                LVNV Funding, LLC
                                Resurgent Capital Services                                         (9055184)
                                PO Box 10587                                                       (er)
                                Greenville, SC 29603-0587
                                MERRICK BANK
                                Resurgent Capital Services                                         (9061769)
                                PO Box 10368                                                       (er)
                                Greenville, SC 29603-0368
                                Ocwen Loan Servicing
                                Attn: President/Manager                                            (9052152)
                                1661 Worthington Road                                              (er)
                                West Palm Beach, FL 33409
                                PHH Mortgage Services
                                Attn: President/Manager                                            (9052153)
                                1 Mortgage Way                                                     (er)
                                Mt. Laurel, NJ 08054
                                Town of Fairfield                                                  (9052156)
https://ecf.ctb.uscourts.gov/cgi-bin/CreditorQry.pl?770117346966875-L_1_ 0-1                                                 1/2
               Case 19-50680               Doc 53          Filed 12/05/19             Entered 12/05/19 13:00:08             Page 3 of 3
                                                                             CTB Live Database Area

                                 Tax Collector                                                                (er)
                                 Attn: President/Manager
                                 611 Old Post Road
                                 Fairfield, CT 06824
                                 U.S. Bank National Association, as Trustee for Ass
                                 c-o Linda St. Pierre, Esq.
                                                                                                              (9107723)
                                 McCalla Raymer Leibert Pierce, LLC
                                                                                                              (er)
                                 50 Weston Street
                                 Hartford, CT 06120
                                 United Illuminating
                                 c-o Nair & Levin                                                             (9052158)
                                 707 Bloomfield Ave.                                                          (er)
                                 Bloomfield, CT 06002
                                 United Illuminating
                                 Attn: President/Manager                                                      (9052157)
                                 PO Box 9230                                                                  (er)
                                 Chelsea, MA 02150



                                     I                       PACER Service Center                                       I
                                     I                            Transaction Receipt                                   I
                                     I                               12/04/2019 12:49:49
                                                                                                                        I
                                      PACER
                                      Login:
                                                      nantucket0914:60543 2:0     I    Client
                                                                                       Code:        I                   I
                                      Description: !creditor List                     ISearch       19-50680 Creditor
                                                                                      : Criteria:   Type: All
                                      Billable
                                      Pages:          II                              ,~10.10
                                                                                                                        I




https ://ecf.ctb.uscourts.gov/cgi-bin/CreditorQry.pl?77011734696687 5-L_ 1_ 0-1                                                           2/2
